Citation Nr: 0332893	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  95-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for ulcers secondary to 
PTSD.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel










REMAND

In April 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  This veteran is seeking service connection 
for post-traumatic stress disorder.  Prepare 
another letter asking the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) 
to provide any available information, which 
might corroborate the veteran's alleged in-
service stressors.  As background, the veteran 
served in USS Hull (DD-945) US Navy.  His 
verified Vietnam service dates are as follows:  
June 5, 1965 to June 25, 1965; July 3, 1965 to 
August 5, 1965 and from August 25, 1965 to 
September 30, 1965.  The history of the USS 
Hull confirms that between April 1965 and 
November 1965, the ship made three patrols off 
of Vietnam, with a rescue of a downed pilot 
shown in July 1965 and the shelling of enemy 
strong points in August 1965.  The USS Hull 
also was shown to have done three 30-day 
patrols off of South Vietnam between August 
1966 and January 1967.  

Provide USASCRUR with a description of these 
alleged stressors identified by the veteran as 
having happened during his confirmed Vietnam 
service dates:  1. being exposed out in the 
open during his first tour;  2. being involved 
in a torpedo boat attack during the first week 
the USS Hull arrived in waters adjacent to 
Vietnam around June 1965;  3. picking up 
downed pilots "mid tour" in 1965; (Note the 
ship's logs do confirm a recovery of a downed 
pilot in July 1965) 4. Being required to man 
machine guns "midtour" during his first tour 
in 1965.  

He has also alleged a major stressor that 
appears to have occurred outside his verified 
Vietnam service dates, when he alleged 
returning to the Vietnam area between 
Christmas 1966 and February 1967.  The 
veteran's main stressor is that a close friend 
named "Bob" a Marine spotter stationed 
aboard the USS Hull was killed in country 
around February 1967, during the same time the 
veteran was assigned to fire harassment rounds 
towards the shoreline.  (Note, a web search 
has obtained the name of a Marine SGT Robert 
French Starbuck killed in South Vietnam on 
February 4, 1967, who is believed to be the 
veteran's friend, although the USS Hull was no 
longer in the Vietnam region after January 
1967 according to the ship's records.)

Provide USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  The 
veteran's stressor statements are identified 
in the claims file with pink tabs to the left 
side

2.  Thereafter, and only upon obtaining a 
response to the requested development 
information from the veteran, and verification 
of any stressor from USASCRUR, make 
arrangements with the appropriate VA medical 
facility(ies) for the veteran to be afforded 
the following examination(s): A VA psychiatric 
examination by a board of two psychiatrists 
who have not previously examined or treated 
him..  Send the claims folder to the 
examiner(s) for review.  The examiners must 
annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the examination.  
The examiners must be sent and review the 
following instructions prior to the 
examination:  1.  Only verified stressors can 
be considered by the examiner for the purpose 
of determining whether any stressors in 
service have resulted in PTSD.  2.  After 
consideration of these stressors, the 
examiners should explain whether they satisfy 
the criteria to support a diagnosis of PTSD  
3.  If the stressors satisfy the criteria to 
support a diagnosis of PTSD, the examination 
should proceed to include all appropriate 
tests and evaluations, including psychological 
testing with PTSD subscales.4.  If PTSD is 
diagnosed, the examiners MUST enumerate the 
requisite diagnostic criteria and explain 
whether and how, with reference to specific 
clinical findings and/or history, each of the 
diagnostic criteria is or is not satisfied.  
Also, if PTSD is diagnosed, the examiners MUST 
identify the stressor(s) supporting the 
diagnosis.  5.  If PTSD is not diagnosed or if 
there are additional psychiatric disorders 
besides PTSD, the veteran should be examined 
to determine whether he has any other 
psychiatric disorder to include any anxiety 
disorder and/or depression.  The examiners 
should utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.   The examiners should 
reconcile the diagnoses shown in the claims 
file, including the service medical records 
and should specify which symptoms are 
associated with each of the disorder(s).  The 
examiners should also provide an opinion as to 
whether any current psychiatric disorder(s) 
other than PTSD, and not shown to be a 
personality disorder, was/were first manifest 
during active service, is/are related to 
service, or if preexisting service was/were 
aggravated thereby.  If any psychiatric 
disorder(s) other than PTSD is diagnosed, the 
examiners must provide an opinion as to 
whether it is at least as likely as not that 
such disorder(s) was/were caused or aggravated 
by his service connected lung carcinoma.  The 
report of the examination should include a 
complete rationale for all opinions expressed 
and conclusions reached.

3.  If PTSD is diagnosed, a VA 
gastrointestinal examination be scheduled to 
ascertain whether it is as likely as not that 
any ulcer disease was caused or is currently 
aggravated by PTSD or is shown to be directly 
related to service.  In the alternative, if 
PTSD is not diagnosed, but another psychiatric 
disorder(s) is/are diagnosed and in the 
opinion of the examiners is/are related to 
service on any basis, the examiners must then 
opine as to whether any ulcer disability found 
on examination is causally related thereto on 
a secondary basis including aggravation.  Send 
the claims folder to the examiner(s) for 
review.  The examiner must annotate the 
examination report that the claims file was in 
fact made available for review in conjunction 
with the examination.  All appropriate tests 
should be conducted.  The report of the 
examination should include a complete 
rationale for all opinions expressed and 
conclusions reached.

4.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





